12 A.3d 289 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Nolan ANTOSZYK, Respondent.
No. 587 WAL 2009.
Supreme Court of Pennsylvania.
January 13, 2011.

ORDER
PER CURIAM.
AND NOW, this 13th day of January, 2011, the Petition for Allowance of Appeal is GRANTED with respect to the following issue:
Whether, under Pennsylvania law, a search warrant should be invalidated, and the evidence obtained therefrom suppressed, when the affidavit of probable cause was based upon a deliberate misstatement of material fact by a confidential informant, notwithstanding the good faith of the affiant who reasonably believed the confidential informant was reliable, and whose statements the affiant believed to be true?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.